Title: From Thomas Jefferson to George Hay, 12 June 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            Sir
                     
                            Washington June 12. 07.
                        
                        Your letter of the 9th is this moment recieved. Reserving the necessary right of the President of the US. to
                            decide, independantly of all other authority, what papers, coming to him as President, the public interests permit to be
                            communicated, & to whom, I assure you of my readiness, under that restriction, voluntarily to furnish on all occasions
                            whatever the purposes of justice may require. but the letter of Genl. Wilkinson of Oct. 21. requested for the defence of
                            Colo. Burr, with every other paper relating to the charges against him, which were in my possession when the Attorney
                            General went on to Richmond in March, I then delivered to him; and I have always taken for granted he left the whole with
                            you. if he did, & the bundle retains the order in which I had arranged it, you will readily find the letter desired
                            under the date of it’s receipt which was Nov. 25. but lest the Attorney General should not have left those papers with
                            you I this day write to him to forward this one by post, an uncertainty whether he is at Philadelphia, Wilmington or
                            Newcastle may produce delay in his recieving my letter, of which it is proper you should be apprised. but as I do not
                            recollect the whole contents of that letter, I must beg leave to devolve on you the exercise of that discretion which it
                            would be my right & duty to exercise, by witholding the communication of any parts of the letter which are not directly
                            material for the purposes of justice.
                        With this application, which is specific, a prompt compliance is practicable. but when the request goes to
                            ‘copies of the orders issued in relation to Colo. Burr to the officers at Orleans, Natchez Etc by the Secretaries
                            of the War & Navy departments’, it seems to cover a correspondence of many months with such a variety of officers civil
                            & military all over the US. as would amount to the laying open the whole executive books. I have desired the Secretary
                            at War to examine his official communications, and on a view of these we may be able to judge what can &  ought to be
                            done towards a compliance with the request. if the defendant alleges that there was any particular order which as a
                            cause, produced any particular act on his part, then he must know what this order was, can specify it, and a prompt answer
                            can be given. if the object had been specified we might then have had some guide for our conjectures as to what part of
                            the Executive records might be useful to him. but, with a perfect willingness to do what is right, we are without the
                            indications which may enable us to do it. if the researches of the Secretary at War should produce any thing proper for
                            communication & pertinent to any point we can concieve in the defence before the court, it shall be forwarded to you. I
                            salute you with esteem & respect.
                        
                            Th: Jefferson
                     
                        
                        
                            Note. on the same day I recd. from the Secy. at war copies of 2 letters to the Govr. of Misipi &
                                Orleans which I immediately inclosed to G. Hay.
                        
                    